Citation Nr: 1301444	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  08-21 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefits sought on appeal.  The Veteran appealed that decision to Board, and the case was referred to the Board for appellate review.

The Board subsequently remanded the case for further development in May 2010 and April 2012 for additional development.  While some of the directives were complied with, there has not been substantial compliance with all of the remand directives and the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his current left ear hearing loss is due to noise exposure which he experienced during service.  In this regard, the Veteran served as a machinist's mate, and he is competent to attest to factual matters of which he had first-hand knowledge.

When the Board last reviewed the case it noted that the November 2007 and June 2010 VA opinions were inadequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the case was remanded in April 2012 for a clarification opinion as to the nature and etiology of the Veteran's current left ear hearing loss.    

The September 2012 statement of the case indicates that a medical opinion was provided by VA from the VA Medical Center (VAMC) at Kansas City, Missouri; however, the RO cited to an opinion dated in June 2012, as well as June 2010, and such opinion is not of record.  On remand, the RO is requested to obtain a copy of this opinion and associate it with the record.  If a copy of the opinion cannot be located, the Veteran must be scheduled for another VA examination to determine the current nature and likely etiology of any left ear hearing loss.  38 C.F.R. § 3.159 (2012).

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the June 2012 VA audiological opinion and associate it with the Veteran's claims file.  If that report of the opinion cannot be located, schedule the Veteran for a VA audiological examination to determine the current nature and likely etiology of any left ear hearing loss.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

All indicated evaluations, studies, and tests deemed to be necessary must be accomplished.  

The examiner must answer the following questions:

(a)  Does the Veteran currently have left ear hearing loss? 

(b)  If the answer is yes, is it at least as likely as not that any currently diagnosed left ear hearing loss disability had its onset in service or is related to any in-service disease, event, or injury.  

The examiner must accept as fact that the Veteran was exposed to acoustic trauma during service. 

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159  (1993).

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

2. When the development requested has been completed, the case must be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


